Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 6, 2021

                                        No. 04-20-00599-CV

   IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                       LETICIA R. BENAVIDES

                    From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2011-PB6-000081-L2-A
                           Honorable Hugo Martinez, Judge Presiding


                                           ORDER

         Appellee requested leave to file a sur-reply brief, which appellant opposed. This court
granted the request, and appellee filed her sur-reply on November 19, 2021. On December 3,
2021, appellant filed a “Request for Clarification and Ruling,” asking that she be allowed to
file a rejoinder to the sur-reply.

        Appellant’s request is GRANTED and a rejoinder is due no later than December 13,
2021.
        Further requests by either party to file additional briefs is discouraged.

        It is so ORDERED on December 6, 2021.

                                                               PER CURIAM


        ATTESTED TO: _______________________
                     MICHAEL A. CRUZ,
                     CLERK OF COURT